Citation Nr: 1704863	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1953.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied service connection for sleep apnea.

In August 2014, the Board remanded the Veteran's claim to obtain an addendum opinion discussing whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  In October 2015, following a December 2014 VA examination, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in September 2016, which indicated that the Board erred by failing to adequately support its finding that the December 2014 VA examination was adequate for rating purposes.  By an Order dated in September 2016, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.

In November 2016, the Board requested an opinion from the Veterans Health Administration (VHA) addressing whether there is a nexus between the Veteran's diagnosed sleep apnea and his active service, to include on a secondary basis to his service-connected PTSD.  In January 2017, the Board obtained such opinion.

On a January 2012 VA Form 9, the Veteran requested a Travel Board hearing.  In a February 2012 Correspondence, the Veteran contacted VA to withdraw his request for a Board hearing.  Accordingly, the Board finds that the Veteran's request for a Board hearing has been withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's obstructive sleep apnea (OSA) was aggravated by his service-connected PTSD.
CONCLUSION OF LAW

The criteria for service connection on a secondary basis for sleep apnea have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection for Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury, or aggravated by such.  38 C.F.R. § 3.310.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  In this case, the Veteran was diagnosed with OSA in 2006.  However, sleep apnea not considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for sleep apnea on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran is seeking service connection for sleep apnea on the basis that it was caused or aggravated by his service-connected PTSD.

Regarding direct service connection, the Veteran's post-service treatment records indicate that he was diagnosed with OSA in October 2006.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's sleep apnea and his active military service, the Veteran's service treatment records show no diagnosis of, or treatment for, sleep apnea.  His February 1951 pre-induction examination and December 1953 separation examination both revealed that all pertinent systems were clinically normal.  Lastly, there are no medical records, VA or private, which contain complaints of, report treatment for, or show a clinical diagnosis of sleep apnea in the years immediately following service.  The Veteran was diagnosed with having OSA in October 2006, which is more than 50 years following his separation from service.

A September 2006 treatment record shows that the Veteran reported that he talked in his sleep and that it had been an ongoing issue for several years.  He was diagnosed with sleep disturbance.  An October 2006 sleep study shows a diagnosis of OSA.

In a September 2007 statement, the Veteran asserted that symptoms of sleep apnea began in service.  In various other statements, the Veteran reported that his sleep apnea is secondary to his service-connected PTSD.  The Veteran has also submitted several articles showing a relationship between PTSD and sleep apnea.

A March 2008 psychiatric VA examination shows that the Veteran reported having night terrors since service.

In February 2010, the Veteran submitted a medical opinion from his VA psychologist, Dr. J.M., PH.D.  The Veteran's psychologist reported that the Veteran suffered from a sleep disorder, combat-related nightmares, and night terrors.  He further opined that it was certainly likely as not that the Veteran's sleep apnea was related to PTSD and that the Veteran's PTSD probably aggravated his OSA.

In May 2010, the Veteran submitted a medical opinion from his private physician, Dr. J.V., M.D.  Dr. J.V. reported that OSA is a common disorder in which disturbed breathing during sleep, usually attributed to obstruction of the airways, leads to oxyhemoglobin desuration with concomitant hypercapnia.  He reported that night terrors are a sleep disorder involving abrupt awakening from sleep in a terrified stated.  He also reported that PTSD had connections to OSA and opined that sleep terrors and nightmares were essential components of sleep apnea.  Dr. J.V. stated that the Veteran explained to him that he has had sleep terrors and sleep nightmares since 1954.  Dr. J.V. opined that it was certain that the Veteran had probably aggravated his sleep apnea.  He further opined that it was certainly as likely as not that the Veteran's sleep apnea was directly related to his PTSD.

In November 2011, the Veteran was provided with a VA examination.  The examiner opined that the Veteran's sleep apnea was less likely than not (i.e. a probability less than 50 percent) proximately due to or the result of his service-connected condition.  The examiner further opined that although there were known connections between anxiety and sleep disturbance, there was no known connection in medical literature between anxiety and sleep apnea. 

In April 2014, the Veteran submitted an email from VA physician, Dr. H., which included a study showing a significant association between PTSD and sleep apnea.

In December 2014, the Veteran was provided with a VA examination.  The VA examiner noted that the Veteran's PTSD symptoms began in service.  The Veteran reported that his wife noticed apneic spells and his struggling to breathe, which caused her to wake him to ensure he was still alive.  The Veteran reported that he felt the "bad memories" caused the sleep disturbance.  He also reported that his main symptoms after service were "talking in my sleep and awakening screaming."  He further reported that his wife continued to notice that he was having difficulty breathing.  The examiner noted that the Veteran was diagnosed with OSA in an October 2006 sleep study.  The examiner further noted that sleep apnea was first diagnosed 50 years after exit from active duty.

The VA examiner opined that the Veteran's sleep apnea was less likely than not (i.e. a probability less than 50 percent) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that it was not more likely than not that the Veteran's sleep apnea was directly related to his military service or was caused or aggravated by the service-connected PTSD.  The examiner noted that anxiety and PTSD both interfere with sleep and, therefore, regarding the Veteran's problems with sleep in service, his sleep symptoms (e.g. insomnia, vivid dreaming) definitely developed during military service and are more likely than not (i.e. a probability greater than 50 percent) related to his military service.  The examiner also stated that although both anxiety and PTSD were comorbid conditions associated with OSA, they are not causal for OSA, which is due to an abnormal relaxation of the upper airway muscles during sleeping.  The examiner opined that although the Veteran reported his wife noticed his snoring and apneic spells while on active duty, the gold standard for diagnosing obstructive sleep apnea is polysomnography, which was not done until over 50 years after exit from military service.  Finally, the examiner opined that an equally or more-plausible explanation for the Veteran's OSA was that it developed over time as the Veteran aged.

In January 2017, the Board obtained a VHA medical opinion addressing whether there is a nexus between the Veteran's diagnosed sleep apnea and his active service, to include on a secondary basis to his service-connected PTSD.  Before providing an opinion, Dr. R.B., M.D. noted that he had reviewed the Veteran's claim file and a recent medical article that discussed an association between PTSD and OSA.  Dr. R.B. also noted that most (not all) studies have found an association between PTSD and OSA, however indicated that an association does not prove causality.  Lastly, Dr. R.B. indicated that although there is evidence that PTSD can worsen the effects of sleep apnea and impair treatment of sleep apnea, there is no convincing evidence of PTSD causing sleep apnea.

First, Dr. R.B. opined that it was less likely than not (i.e. a probability less than 50 percent) that the Veteran's OSA was directly related to his military service.  He stated that he could find no evidence that the Veteran's OSA was directed related to military service, as it was first diagnosed more than 50 years after service.

Next, Dr. R.B. opined that it was less likely than not (i.e. a probability less than 50 percent) that the Veteran's OSA was caused by his service-connected PTSD.  He stated that there is no convincing medical evidence that PTSD can cause obstructive sleep apnea.  He noted that there is an association between the two, but that they are not causally linked.  Dr. R.B. also noted that there have been studies that treatment of sleep apnea can improve PTSD, but there are no studies that indicate that treatment of PTSD can improve sleep apnea.  Lastly, Dr. R.B. noted that the treatment of PTSD could potentially improve the ability to treat sleep apnea.
Finally, Dr. R.B. opined that it was as least as likely as not (i.e. a probability greater than 50 percent) that the Veteran's OSA was aggravated (permanently worsened beyond normal progression) by his service-connected PTSD.  Dr. R.B. stated that the Veteran's PTSD makes treating his sleep apnea very difficult by impairing his sleep (e.g. nightmares, frequent awakenings).  Dr. R.B. further stated that the sleep disturbance associated with PTSD compounds the sleep disturbance of OSA.  In summation, Dr. R.B. stated that the impact of sleep apnea on the Veteran's life is worsened due to the presence of PTSD, which worsens the effects of sleep apnea and impairs treatment. 

After consideration of the lay and medical evidence of record, the Board concludes that service connection for sleep apnea is warranted.  Although the evidence fails to show that the Veteran's OSA was incurred in service or is related to an in-service event, injury, or disease, the evidence clearly establishes that the Veteran's OSA was aggravated by his service-connected PTSD.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's obstructive sleep apnea has been aggravated by his service-connected PTSD.  Therefore, service connection for sleep apnea is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for sleep apnea, secondary to the Veteran's service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


